Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “an addressable diffraction grating layer …… comprising a plurality of individually addressable diffraction regions”. Claims 2, 3, and 4 diffraction grating layer is configured to form collimated light beams”, “the first individually addressable diffraction region is configured to collimate light transmitted to the first individually addressable diffraction region …… the second individually addressable diffraction region is configured to collimate light transmitted to the second individually addressable diffraction region ……”, and “the addressable diffraction grating layer is configured to …… thereby forming a collimated light beam”. 

    PNG
    media_image1.png
    681
    1381
    media_image1.png
    Greyscale

In optics, a diffraction grating is an optical component with a periodic structure that diffracts incident light into several beams travelling in different directions. Furthermore, according to grating equation:                         
                            s
                            i
                            n
                            
                                
                                    θ
                                
                                
                                    m
                                
                            
                            =
                            s
                            i
                            n
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                            +
                            m
                            
                                
                                    λ
                                
                                
                                    d
                                
                            
                        
                     , where d is a grating period, λ is a light wavelength, and θm and θi are angles of diffraction and incidence, respectively. According to the original disclosure, the light emitted from different light emitting elements is reflected in different directions. When the reflected light is incident onto the diffraction grating, the corresponding incidence angle θi is different, as a result, the diffraction angle m is different. Take applicant’s Fig. 4 as an example, which is reproduced above for reference, the light L1 and the light L2 have different incidence angles θi1 and θi2. According to grating equation, the diffraction angles of the light L1 and the light L2 are different, and therefore, the diffracted light beam is divergent rather than collimated. The specification fails to disclose a corresponding structure and a working principle of the diffraction grating that is capable of forming collimated light beams as claimed. Therefore, claims 1-3 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention.  Claims 4-19 are rejected as being dependent upon the rejected based claim.

4.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1 recites the limitation “an addressable diffraction grating layer …… comprising a plurality of individually addressable diffraction regions”. Claims 2, 3, and 4 further recite the limitations “the addressable diffraction grating layer is configured to form collimated light beams”, “the first individually addressable diffraction region is configured to collimate light transmitted to the first individually addressable diffraction region …… the second individually addressable diffraction region is configured to collimate light diffraction grating layer is configured to …… thereby forming a collimated light beam”.

In optics, a diffraction grating is an optical component with a periodic structure that diffracts incident light into several beams travelling in different directions. Furthermore, according to grating equation:                         
                            s
                            i
                            n
                            
                                
                                    θ
                                
                                
                                    m
                                
                            
                            =
                            s
                            i
                            n
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                            +
                            m
                            
                                
                                    λ
                                
                                
                                    d
                                
                            
                        
                     , where d is a grating period, λ is a light wavelength, and θm and θi are angles of diffraction and incidence, respectively. According to the original disclosure, the light emitted from different light emitting elements is reflected in different directions. When the reflected light is incident onto the diffraction grating, the corresponding incidence angle θi is different, as a result, the diffraction angle θm is different. Take applicant’s Fig. 4 as an example, which is reproduced above, the light L1 and the light L2 have different incident angles θi1 and θi2. According to grating equation, the diffraction angles of the light L1 and the light L2 are different, and therefore, the diffracted light beam is divergent rather than collimated. The specification fails to disclose a corresponding structure and a working principle of the diffraction grating that is capable of forming collimated light beams as claimed. Therefore, the claimed subject matters in claims 1-3 are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 4-19 are rejected as being dependent upon the rejected based claim.

Claim Rejections - 35 USC § 103

	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1-5 and 15-17 are rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Kekas (US 20080218862 A1).
Regarding claim 1, Jones (e.g., Figs. 1-12) discloses an integrated photo-sensing detection display substrate, comprising: 
a base substrate (e.g., Fig. 7; TFT substrate 712); 
a plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) on the base substrate (TFT substrate 712) and configured to emit light, a portion of the light being totally reflected by a surface thereby forming totally reflected light (e.g., Figs. 7 and 10-11); 
an addressable diffraction grating layer (e.g., Figs. 7 and 10-11; grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7; [0079] and [0083]) on a side of the base substrate (TFT substrate 712) away from the plurality of light emitting elements (light emitting elements 713), and comprising a plurality of individually addressable diffraction regions (e.g., Figs. 7 and 10-11; grating layer 1102 comprising a plurality of diffraction regions); and 
(e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) on a side of the addressable diffraction grating layer (diffraction grating layer 1102) away from the base substrate (TFT substrate 712) and configured to detect light transmitted from one or more of the plurality of individually addressable diffraction regions (diffraction regions of diffraction grating layer 1102), thereby detecting fingerprint information (e.g., Figs. 10-11; fingerprint detection). 

Jones does not disclose light diffraction respectively in the plurality of individually addressable diffraction regions being independently controllable. However, Kekas (e.g., Figs. 8-17) discloses an addressable diffraction grating layer comprising a plurality of individually addressable diffraction regions (e.g., Figs. 19 and 15-17; addressable diffraction grating; [0065] and [0074]-[0075]), light diffraction respectively in the plurality of individually addressable diffraction regions being independently controllable (e.g., Figs. 19 and 15-17; addressable diffraction grating, light diffraction, and independently control; [0065] and [0074]-[0075]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Jones. The combination/motivation would be to provide a controllable grating device for an optical fingerprint sensor to improve detection accuracy.

Regarding claim 2, Jones in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 1, Jones (e.g., Figs. 1-12) discloses wherein the (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) has an area smaller than an area of the integrated photo-sensing detection display substrate (TFT substrate); and the addressable diffraction grating layer (diffraction grating layer 1002) is configured to form collimated light beams transmitting toward the photosensor (optical sensor 1131) respectively depending on a light exiting position on the addressable diffraction grating layer relative to the photosensor (e.g., Figs. 10-11). Kekas (e.g., Figs. 9-17) discloses an addressable diffraction grating layer (e.g., Fig. 19; PDLC diffraction grating) is configured to form collimated light beams respectively at different exit angles depending on a light exiting position on the addressable diffraction grating layer (e.g., Fig. 19). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Jones. The combination/motivation would be to provide a controllable grating device for an optical fingerprint sensor to improve detection accuracy.

Regarding claim 3, Jones in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 2, Jones (e.g., Figs. 1-12) discloses wherein the plurality of individually addressable diffraction regions comprises a first individually addressable diffraction region and a second individually addressable diffraction region (e.g., Fig. 11; grating layer 1102 comprising a plurality of diffraction regions); the first individually addressable diffraction region is configured to collimate light transmitted to the first individually addressable diffraction region to exit the first individually addressable diffraction region at a first exit angle toward the photosensor (e.g., Fig. 11; optical sensor 1131); the second individually addressable diffraction region is configured to collimate light transmitted to the second individually addressable diffraction region to exit the second individually addressable diffraction region at a second exit angle toward the photosensor (e.g., Fig. 11; optical sensor 1131). Kekas (e.g., Figs. 9-17) discloses wherein the plurality of individually addressable diffraction regions comprises a first individually addressable diffraction region and a second individually addressable diffraction region (e.g., Fig. 19); the first individually addressable diffraction region is configured to collimate light transmitted to the first individually addressable diffraction region to exit the first individually addressable diffraction region at a first exit angle (e.g., Fig. 19), the second individually addressable diffraction region is configured to collimate light transmitted to the second individually addressable diffraction region to exit the second individually addressable diffraction region at a second exit angle (e.g., Fig. 19); and the second exit angle and the first exit angle are different from each other (e.g., Fig. 19). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Kim for the same reason above.

Regarding claim 4, Jones in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 2, Jones (e.g., Figs. 1-12) discloses wherein the integrated photo-sensing detection display substrate has a subpixel region (e.g., Fig. 7; OLED subpixels 713) and an inter-subpixel region (e.g., Fig. 7; inter-subpixel region between adjacent OLED subpixels 713); the integrated photo-sensing detection display substrate further comprises a light shielding layer (e.g., Fig. 7; light shielding layer 701a) between the plurality of light emitting elements (e.g., Fig. 7; OLED subpixels 713) and the base substrate (e.g., Fig. 7; TFT substrate 712) configured to block at least a portion of diffusedly reflected light from passing through (e.g., Fig. 7; light blocking), the light shielding layer (e.g., Fig. 7; light shielding layer 701a) having a light path aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through thereby forming a signal-enriched light beam (e.g., Fig. 7; light shielding layer 701a has a light path aperture corresponding to inter-subpixel region between adjacent OLED subpixels 713); the addressable diffraction grating layer (e.g., Figs. 7 and 10-11; grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7; [0079] and [0083]) is configured to at least partially collimate the signal-enriched light beam thereby forming a collimated light beam (e.g., Figs. 7 and 10-11); and the photosensor (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) is configured to detect the collimated light beam (e.g., Figs. 7 and 10-11), thereby detecting fingerprint information (e.g., Figs. 7 and 10-11; fingerprint detection).

Regarding claim 5, Jones in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 4, Jones (e.g., Figs. 1-12) discloses wherein the light shielding layer (e.g., Fig. 7; light shielding layer 701a) has an area greater than an area of the subpixel region (e.g., Fig. 7; OLED subpixels 713); and an orthographic projection of the light shielding layer (e.g., Fig. 7; light shielding layer 701a) on the base substrate (e.g., Fig. 7; TFT substrate 712) covers an orthographic projection of the subpixel region (e.g., Fig. 7; OLED subpixels 713) on the base substrate (e.g., Fig. 7; TFT substrate 712).

Regarding claim 15, Jones in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 1, Kekas (e.g., Figs. 9-17, 19, and 21) discloses wherein the addressable diffraction grating layer is a liquid crystal diffraction grating layer (e.g., Figs. 19 and 21; LC diffraction grating layer; [0063]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Kim for the same reason above.

Regarding claim 16, Jones in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 1, Jones (e.g., Figs. 1-12) discloses further comprising a light collimating film (e.g., Fig. 7; light collimating layer 701a) at a side of the addressable diffraction grating layer (e.g., Figs. 7 and 10-11; grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7; [0079] and [0083]) away from the photosensor (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7).

Regarding claim 17, Jones in view of Kekas discloses an integrated photo-sensing detection display apparatus, comprising: the integrated photo-sensing detection display substrate of claim 1, Jones (e.g., Figs. 1-12) discloses a counter substrate (e.g., Fig. 7; top substrate 741) facing the integrated photo-sensing detection display substrate (e.g., Fig. 7; photo-sensing detection display substrate); wherein the plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) are configured to emit light toward the counter substrate (e.g., Fig. 7; top substrate 741), a portion of the light being totally reflected by a surface of the counter substrate (e.g., Fig. 7; top substrate 741) facing away the integrated photo-sensing detection display substrate (e.g., Fig. 7; photo-sensing detection display substrate) thereby forming the totally reflected light (e.g., Fig. 7). Jones discloses a diffraction grating layer comprising a plurality of diffraction regions, but does not disclose a grating layer driver circuit configured to independently control light diffraction respectively in the plurality of individually addressable diffraction regions. However,  Kekas (e.g., Figs. 9-17, 19, and 21) discloses a grating layer driver circuit configured to independently control light diffraction respectively in the plurality of individually addressable diffraction regions (e.g., Figs. 19 and 15-17; addressable diffraction grating, light diffraction, and independently control; [0065] and [0074]-[0075]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Jones. The combination/motivation would be to provide a controllable grating device for an optical fingerprint sensor to improve detection accuracy.

6.	Claims 6-11 are rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Kekas (US 20080218862 A1) and further in view of Kim (US 20160020422 A1).
Regarding claim 6, Jones in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 5, Jones (e.g., Figs. 1-12) discloses a plurality of thin (e.g., Figs. 7 and 9; TFTs) configured to drive light emission of the plurality of light emitting elements (e.g., Figs. 7 and 9; OLEDs 713); a respective one of the plurality of thin film transistors comprises a drain electrode (a TFT has a drain electrode), but does not disclose the light shield layer comprises a plurality of light shielding blocks as claimed. However, Kim (Figs. 2-10) discloses a display substrate similar to that disclosed by Jones, comprising a plurality of thin film transistors (e.g., Figs. 9-10; TFTs 120) configured to drive light emission of the plurality of light emitting elements (e.g., Figs. 9-10; OLEDs 930 or 1030); a respective one of the plurality of thin film transistors (e.g., Figs. 9-10; TFTs 120) comprises a drain electrode (e.g., Figs. 9-10; electrode 123 or 124; [0076]); the light shield layer comprises a plurality of light shielding blocks (e.g., Figs. 9-10; light shielding layer 960 or 1060; [0127] and [0136]) spaced apart from each other; and a respective one of the plurality of light shielding blocks (e.g., Figs. 9-10; light shielding layer 960 or 1060) is electrically connected to the drain electrode (e.g., Figs. 9-10; electrode 123 or 124) of a respective one of the plurality of thin film transistors (e.g., Figs. 9-10; TFTs 120). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Kekas. The combination/motivation would be to provide a light shielding structure for an optical fingerprint sensor integrated with an OLED display device.

Regarding claim 7, Jones in view of Kekas and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 6, Kim (e.g., Figs. 2-10) discloses the display substrate further comprising a first insulating layer (e.g., Figs. 9-10; insulating layer 115) between the drain electrode (e.g., Figs. 9-10; electrode 123 or 124) and the light shield layer (e.g., Figs. 9-10; light shielding layer 960 or 1060). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Kekas for the same reason above.

Regarding claim 8, Jones in view of Kekas and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 7, Kim (e.g., Figs. 2-10) discloses wherein a respective one of the plurality of light emitting elements (e.g., Figs. 9-10; OLEDs 930 or 1030) comprises a first electrode (e.g., Figs. 9-10; electrode 931 or 1031) electrically connected to the light shielding layer (e.g., Figs. 9-10; light shielding layer 960 or 1060). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Kekas for the same reason above.

Regarding claim 9, Jones in view of Kekas and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 8, Kim (e.g., Figs. 2-10) discloses the display substrate further comprising a second insulating layer (e.g., Figs. 9-10; insulating layer 917) between the first electrode (e.g., Figs. 9-10; electrode 931 or 1031) and the light shield layer (e.g., Figs. 9-10; light shielding layer 960 or 1060). Therefore, it would have been obvious to one skilled in the art at the effective filing date 

Regarding claim 10, Jones in view of Kekas and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 9, Kim (e.g., Figs. 2-10) discloses wherein the second insulating layer (e.g., Figs. 9-10; insulating layer 917) extends into the light path aperture (e.g., Figs. 9-10; light shielding layer 960 or 1060 has a light path aperture between adjacent OLED subpixels). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Kekas for the same reason above.

Regarding claim 11, Jones in view of Kekas and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 8, Kim (e.g., Figs. 2-10) discloses wherein the first electrode (e.g., Figs. 9-10; electrode 931 or 1031) is made of a substantially transparent conductive material ([0130] and [0139]; e.g., ITO). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Kekas for the same reason above.

7.	Claims 12-13 are rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Kekas (US 20080218862 A1) and further in view of Liu (CN 106298859 A; using US 20190156097 A1 as a corresponding English translation).
(Fig. 1) discloses an integrated photo-sensing detection display substrate, further comprising a pixel definition layer defining a plurality of subpixel apertures (Fig. 1; pixel definition layer defining apertures between adjacent OLED subpixels 12); and the pixel definition layer has an inter-subpixel aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through sequentially the inter-subpixel aperture and the light path aperture (Fig. 1; reflected light is passed through the inter-subpixel aperture formed by adjacent OLED subpixels 12 and the light path aperture formed by the light shielding layer 13). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu to the optical sensor of the display device of Jones in view of Kekas. The combination/motivation would be to provide a light shielding structure for an optical fingerprint sensor integrated with an OLED display device.

Regarding claim 13, Jones in view of Kekas and further in view of Liu discloses the integrated photo-sensing detection display substrate of claim 12, Liu (Fig. 1) discloses wherein the inter-subpixel aperture (Fig. 1; aperture formed by adjacent OLED subpixels 12) is larger than the light path aperture (aperture formed by light shielding layer 13); and an orthographic projection of the light shielding layer (light shielding layer 13) on the base substrate (substrate 10) covers an orthographic projection of the pixel definition layer (pixel definition layer of OLED subpixels 12) on the base substrate (substrate 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu to the optical sensor of the display device of Jones in view of Kekas. The combination/motivation would be to provide a light shielding structure for an optical fingerprint sensor integrated with an OLED display device.

7.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Kekas (US 20080218862 A1) and further in view of Chen (US 20180321500 A1).
Regarding claim 14, Jones in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 1, but does not disclose discloses wherein the addressable diffraction grating layer is a nano-diffraction grating layer. However, Chen (e.g., Figs. 4-7) discloses the addressable diffraction grating layer is a nano-diffraction grating layer (e.g., Figs. 4-7; nanometer diffraction grating 2000; [0049] and [0051]-[0052]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen to the diffraction grating of the optical sensor of Jones in view of Kekas. The combination/motivation would be to provide a controllable grating device for an optical fingerprint sensor to improve detection accuracy.

8.	Claims 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Kekas (US 20080218862 A1) and further in view of Ding (CN106980850 A; using US 20190272408 A1 as a corresponding English translation).
(e.g., Figs. 8-17) discloses wherein the grating layer driver circuit is configured to selectively switch on at least a first individually addressable diffraction region and selectively switch off at least a second individually addressable diffraction region (e.g., Figs. 19 and 15-17). The examiner further cites Ding as a reference. Ding (e.g., Figs. 3-13) discloses an integrated photo-sensing detection display apparatus, wherein the grating layer driver circuit (control circuit 80) is configured to selectively switch on at least a first individually addressable diffraction region to diffract a portion of the totally reflected light to the photosensor, and selectively switch off at least a second individually addressable diffraction region so that substantially no light transmitted through the second individually addressable diffraction region ([0079]-[0084] and [0100]-[0104]; selectively switch on at least a first individually addressable grating region and selectively switch off at least a second individually addressable grating region based on touch position). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ding to the optical sensor of Jones in view of Kekas to detect fingerprint in response to a touch. The combination/motivation would be to provide a touch display device integrated with an optical fingerprint sensor that is capable of controlling light collection for fingerprint detection and saving power for display device.

Regarding claim 19, Jones in view of Kekas discloses the integrated photo-sensing detection display apparatus of claim 18, Ding (e.g., Figs. 3-13) discloses the display apparatus further comprising a touch sensing driver circuit configured to detect a touch ([0079]-[0084] and [0100]-[0104]; touch detection); and wherein the grating layer driver circuit is configured to select the first individually addressable diffraction region and the second individually addressable diffraction region based on the touch position ([0079]-[0084] and [0100]-[0104]; selectively switch on at least a first individually addressable grating region and selectively switch off at least a second individually addressable grating region based on touch position). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ding to the optical sensor of Jones in view of Kekas. The combination/motivation would be to provide a touch display device integrated with an optical fingerprint sensor that is capable of controlling light collection for fingerprint detection and saving power for display device.

Regarding claim 20, Jones (e.g., Figs. 1-12) discloses a method of driving photo-sensing detection in an integrated photo-sensing detection display substrate comprising 
a base substrate (e.g., Fig. 7; TFT substrate 712); 
a plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) on the base substrate (e.g., Fig. 7; TFT substrate 712) and configured to emit light, a portion of the light being totally reflected by a surface thereby forming totally reflected light (e.g., Figs. 7 and 10-11); 
an addressable diffraction grating layer (e.g., Figs. 7 and 10-11; grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7; [0079] and [0083]) on a side of the base substrate (e.g., Fig. 7; TFT substrate 712) away from the plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713), and comprising a plurality of individually addressable diffraction regions (e.g., Figs. 7 and 10-11; grating layer 1102 comprising a plurality of diffraction regions); and 
a photosensor (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) on a side of the addressable diffraction grating layer (diffraction grating layer 1102) away from the base substrate (TFT substrate 712) and configured to detect light transmitted from one or more of the plurality of individually addressable diffraction regions (diffraction regions of diffraction grating layer 1102), thereby detecting fingerprint information (e.g., Figs. 10-11; fingerprint detection).

Jones does not disclose light diffraction respectively in the plurality of individually addressable diffraction regions being independently controllable. However, Kekas (e.g., Figs. 9-17) discloses an addressable diffraction grating layer comprising a plurality of individually addressable diffraction regions (e.g., Fig. 19; PDLC diffraction grating), light diffraction respectively in the plurality of individually addressable diffraction regions being independently controllable (e.g., Figs. 19 and 15-16). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Jones. The combination/motivation would be to provide a controllable grating device for an optical fingerprint sensor to improve detection accuracy.

Kekas (e.g., Figs. 8-17) discloses wherein the method comprises selectively switching on at least a first individually addressable diffraction region and selectively (e.g., Figs. 19 and 15-17). The examiner further cites Ding as a reference. Ding (e.g., Figs. 3-13) discloses a method of driving photo-sensing detection in an integrated photo-sensing detection display substrate, wherein the method comprises selectively switching on at least a first individually addressable diffraction region to diffract a portion of the totally reflected light to the photosensor, and selectively switching off at least a second individually addressable diffraction region so that substantially no light transmitted through the second individually addressable diffraction region ([0079]-[0084] and [0100]-[0104]; selectively switch on at least a first individually addressable grating region and selectively switch off at least a second individually addressable grating region based on touch position). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ding to the optical sensor of Jones in view of Kekas to detect fingerprint in response to a touch. The combination/motivation would be to provide a touch display device integrated with an optical fingerprint sensor that is capable of controlling light collection for fingerprint detection and saving power for display device.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691